Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21, 10/4/22 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 17/407126, filed 8/19/20, is acknowledged.


Claim Objections
Claims 1 objected to because of the following informalities:  Applicant is recommended to amend the phrase "the character" to "the interactive animatronic character gaming partner".  
Claim 1, is objected to because of the following informalities:  Applicant is recommended to amend the phrase "…such that a user" to "…such that the user". Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11, 13-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watry (2016/0361663).
	Re Claim 1,
	Watry discloses an interactive animatronic character gaming partner (Fig 1, ¶0002), comprising: 
	a body including a head shaped portion (Fig 1, 8, ¶¶0044, 0059-0060); 
	at least one display unit located at the head shaped portion and configured to resemble an eye of the character (Fig 1, 8, ¶¶0055, 0059; an LED display is connected to the communicator, for example, the communicator is shown as having eyes with centers. Outside of the centers is a circular ring of LED lights installed into the eyes that are individually controlled to communicate emotions, thinking, and the like); 
	at least one motor located in the body and configured to move a portion of the head shaped portion to change a structural configuration of the head shaped portion in order to emulate an emotional characteristic for the character (Fig 4-8, ¶¶0045, 0047, 0055-0056; the communicators may also have different effectors like rotary or linear motors, further, the cloud database content can enable new behavior of the communicators, for example, the communicator can laugh, wag its tail, or sound/flash based on the user’s interaction with a smart device); 
	at least one speaker located adjacent the body; at least one microphone located adjacent the body (Fig 4-8, ¶¶0055-0056); 
	a processor located adjacent the body and configured to receive trigger information from a gaming device on which a user is playing a game (Fig 4-7, ¶¶0054-0055, 0063; the communicator and/or the smart device include built-in games, the user will be able to play the game on the smart device using the communicator as input or output of the game), 
	the processor also configured to output a signal to at least one of the display unit, the motor, the speaker, and the microphone in coordination with the trigger information such that a user receives information related to the game in real time based on the signal to the at least one of the display unit, the motor, the speaker, and the microphone (¶¶0045, 0059, 0070; the communicator provides various outputs based on the user’s interaction with the smart device, for example, sound and flash based on the interaction with the smart device, a force feedback response during game play using a vibrating motor).
	Re Claim 6,
	Watry discloses a server separate from the gaming device and configured to receive the trigger information from the gaming device, wherein the processor is configured to obtain the trigger information from the server (¶¶0045, 0047, 0055-0056).
	Re Claim 7,
	Watry discloses the server is configured to receive the trigger information from the gaming device via an over the top application, and is configured to send the trigger information to the processor in a format that is readily usable by the processor (¶¶0045, 0047, 0055-0056).
	Re Claim 8,
	Watry discloses an accelerometer located adjacent the body; and a rechargeable battery located adjacent the body (¶¶0047, 0055, 0057).
	Re Claim 9,
	Watry discloses the processor is configured to accept voice, touch, and digital triggers in a stand-alone mode to incite both audio and animatronic responses (¶¶0015, 0052, 0059).
	Re Claim 11,
	Watry discloses the processor is configured to connect to at least one of a mobile gaming device and a personal computer gaming device (¶¶0045, 0047, 0055-0056).
	Re Claim 13,
	Claim is substantially similar to claim 1 and further adds a separate server (¶¶0045, 0047, 0055-0056). See claim 1 for rejection on limitations.
	Re Claim 14,
	Watry discloses the step of changing is based solely on the trigger information received from the at least one of the gaming device and the server, and without further back and forth communication between the processor and the at least one of the gaming device and the server, such that the character operates autonomously with respect to software being used by the gaming device except for the trigger information (¶¶0054-0055).
	Re Claim 15,
	Watry discloses providing the audible message from the speaker such that the user receives commentary related to an action previously taken by the user in the game that the user is playing (¶0070).
	Re Claim 18,
	Watry discloses the processor to receive trigger information includes causing the processor to receive trigger information from the separate server and not from the gaming device (¶¶0045, 0047, 0055-0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watry (2016/0361663) in view of Goff et al. (2011/0269365).
	Re Claims 2, 16,
	Watry discloses all limitations as set forth above but is silent on the display unit to emit in one of a first mode and a second mode, wherein, when in the first mode an image of an eye in various states of emotion is displayed by the display unit, and when in the second mode an informational message in the form of at least one of a text character, an icon character, and video is displayed by the display unit. However, Goff teaches the display unit to emit in one of a first mode and a second mode, wherein, when in the first mode an image of an eye in various states of emotion is displayed by the display unit, and when in the second mode an informational message in the form of at least one of a text character, an icon character, and video is displayed by the display unit (Fig 2-4, ¶¶0026-0027). Goff further teaches such a configuration allows the user to simulate real life activities such as capturing and editing videos (¶¶0002, 0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Goff into the interactive toy of Watry in order to enhance the player experience by allowing the user to simulate real life activities.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watry (2016/0361663) in view of Gavin et al. (2003/0109305).
	Re Claim 4,
	Watry discloses all limitations as set forth above but is silent on obtaining information from the gaming device related to a current action of the user and, based on that current action, provide audible advice related to an upcoming event in the game. However, Gavin teaches obtaining information from the gaming device related to a current action of the user and, based on that current action, provide audible advice related to an upcoming event in the game (¶0035). Gavin further teaches such a configuration provides information to users without incurring conventional problems associated with degrading the user experience and enjoyment of a game environment (¶0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gavin into the interactive toy of Watry in order to provide information to users without degrading the user experience and enjoyment of a game environment.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watry (2016/0361663) in view of Irmler et al. (2011/0177753).
	Re Claim 10,
	Watry discloses all limitations as set forth above but is silent on the at least one display unit includes a first LCD panel and a second LCD panel located at the head shaped portion and each configured to resemble an eye of the character. However, Irmler teaches the at least one display unit includes a first LCD panel and a second LCD panel located at the head shaped portion and each configured to resemble an eye of the character (Fig 1, ¶0016). Irmler further teaches such a configuration provides the appearance of movement of the eyes (¶0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Irmler into the interactive toy of Watry in order to enhance the realism of the toy by providing the appearance of movement of the eyes.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watry (2016/0361663) in view of Sutton (2007/0253580).
	Re Claim 12,
	Watry discloses all limitations as set forth above but is silent on a headphone, wherein the at least one speaker and the at least one microphone are located on at least one of the headphone and the gaming device. However, Sutton teaches a headphone, wherein the at least one speaker and the at least one microphone are located on at least one of the headphone and the gaming device (Fig 1-3, ¶0038). Sutton further teaches such a configuration enhances the entertainment value of the toy by producing audio sounds or music from a connected audio player (¶¶0005, 0007, 0013). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sutton into the interactive toy of Watry in order to provide audio sounds or music to the user.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3, 5, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715